Order reversed, with ten dollars costs and disbursements, and motion denied, with costs. Memorandum: The parties to the original lease, anticipating an occasion at the end of its term, or sooner, when the lessee would cease gas recovery operations, granted to the lessee “ and assigns or those acting under him or them ” the specific right “ to remove any machinery or fixture placed on said premises by said [lessee] his heirs, assigns, tenants, undertenants and sub-tenants.” *671Concededly the plaintiffs acquired their rights in the premises with notice of and subject to defendant’s right to remove machinery or fixtures from the land. We find nothing in the record before us which defeats that right which defendant now proposes to exercise. In other jurisdictions the right to remove trade fixtures under similar reservations has been commonly upheld. (Shellar v. Shivers, 171 Penn. St. 569, 571; 33 A. 95; Linden Oil Co. v. Jennings, 207 Penn. St. 524, 526 ; 56 A. 1024; Robinson v. Harrison, 237 Penn. St. 613; 85 A. 879; Perry v. Acme Oil Co., 44 Ind. App. 207; 88 N. E. 859; Standard Oil Co. v. Barlow, 141 La. 52; 74 So. 627; Rennie v. Red Star Oil Co., 78 Okla. 208; 190 P. 391; Tyler v. Wilhite, 97 Okla. 159; 222 P. 997; Gartlan v. Hickman, 56 W. Va. 75; 49 S. E. 14; 67 L. R. A. 694; Matter of Midland Oil Co., 3 F. [2d] 112, 113; Collins v. Mt. Pleasant Oil & Gas Co., 85 Kan. 483; 118 P. 54; 38 L. R. A. [N. S.] 134, 137. See, also, “ The Law of Oil and Gas ” [Thornton] [3d ed.], vol. 1, p. 348, § 217.) All concur. (The order restrained defendants from interfering with removing casing from a gas well.) Present—Sears, P. J., Taylor, Edgeomb, Crosby and Lewis, JJ. [See post, p. 681.]